Citation Nr: 1521137	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-29 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether the reduction of nonservice-connected pension was proper for the period since November 1, 2011.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from December 1970 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 administrative decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota, which reduced the Veteran's nonservice-connected disability pension benefits.

In his October 2013 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  Thereafter, in a December 2013 communication, the Veteran indicated that he wished to withdraw his request for a Board hearing.  The request for a hearing is deemed to be withdrawn.  38 C.F.R. § 20.704(e) (2014). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic Virtual VA file associated with the Veteran's claim.  A review of the Virtual VA file reveals various administrative documents relevant to the instant claim, to include the December 2012 SHARE print out and the January 2013 notice of disagreement.  The remaining documents in Virtual VA are either irrelevant to the claim on appeal or are duplicative of the evidence contained in the VBMS file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the instant claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014). 

Disability pension will be paid to a Veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from non-service-connected disability not the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 1521 (West 2014); 38 C.F.R. § 3.3 (2014).

The purpose of VA pension benefits is to provide a subsistence income for veterans of a period of war who are either totally disabled or 65 years of age or older, and who are otherwise unable to maintain a basic, minimal income level.  Id.  Pension benefits are based upon total family income and the amount of pension benefits is adjusted based upon the number of dependents the veteran supports. Recipients of pension income are required to report any changes in income and number or status of their dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522 (2014).

Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which it was received unless it is specifically excluded by regulation.  38 C.F.R. §§ 3.271, 3.272 (2014). 

Under 38 C.F.R. § 3.272 (2014), the following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits; payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses in excess of five percent of the Maximum Annual Pension Rate (MAPR), which have been paid. Medical insurance premiums, as well as the Medicare deduction, may be applied to reduce countable income.  Social Security Administration (SSA) income is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income.

However, donations from public or private relief, welfare, or charitable organizations are excluded from countable income for the purpose of determining entitlement to improved pension.  38 C.F.R. § 3.272 (2014).  Pursuant to the M21-1MR, Supplementary Security Income (SSI) is not considered countable income for improved pension purposes.  See M21-1MR Part V, subpart iii, Chapter 1, Section I, Part 58.b.  This is also consistent with 38 C.F.R. § 3.262(f), which states "[b]benefits received under noncontributory programs, such as . . . supplementary security income are subject to the rules contained in paragraph (d) of this section applicable to charitable donations."  Charitable donations from public or private relief or welfare programs will not be considered income except as to claims for pensions under laws in effect on June 30, 1960.  38 C.F.R. § 3.362(d) (2014).  The improved pension laws were not in effect on June 30, 1960. 

The AOJ has reduced the Veteran's pension based on a conclusion that his wife receives countable income in the form of SSA benefits.  The Veteran has consistently asserted that the only income which his wife receives is from SSI.  In the alternative, he asserts that VA has miscalculated the amount of nonservice-connected pension by attributing a higher level of SSA benefits to him and his wife than were actually received.

Review of the record reveals that the reduction of the Veteran's VA nonservice-connected pension benefits based upon the Veteran's countable income for the period commencing November 1, 2011, is based upon the verification of the Veteran's wife's SSA benefits in a SHARE Print Screen dated in December 2012.  This SHARE Print Screen identifies a disability onset date in January 2010 and indicates that no disability determination was made in the "SSI Disability Payment Code" field.  As such, the Board is unclear from review of the record and of this document what type of SSA benefits the Veteran's spouse is receiving. (i.e., whether she receives Social Security Disability benefits, SSI benefits, Social Security retirement benefits, or some combination of different types of benefits).

As the case turns on the type and amount of SSA benefits that the Veteran's wife is receiving, the Board finds it necessary to remand for clarification of the Veteran's wife's SSA benefits.

Accordingly, the case is REMANDED for the following action:

1.  Take any and all appropriate action to clarify the type(s) and amount(s) of SSA benefits the Veteran's wife has been receiving during the appellate period, to include contacting the Social Security Administration for clarification.  If possible, the Social Security Administration should be requested to provide a month by month breakdown of the type and amount of benefits that have been paid to the Veteran's wife. 

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




